 In the Matter of WADHAM's DIVISION OF SocONY-VACUUM OIL COMPANYand SERVICE STATION ATTENDANTS, BULK PLANT AND GARAGEEMPLOYEES LOCAL UNION No. 982, AFLCase No. 13-R-2137SUPPLEMENTAL DECISIONANDDIRECTIONMarch 11, 194%On February 7, 1944, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election, in thisproceeding.1Pursuant to the Direction of Election, an election bysecret ballot was conducted on February 25, 1944, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois).Upon theconclusion of the election, the Board agent, acting pursuant to ArticleIII, Section 10, of National Labor Relations Board Rules and Regula-tions-Series 3, furnished to all parties a Tally of Ballots which indi-cated the results of the election to be as follows :Approximate number of eligible voters________________________86Valid votes counted80Voles cast for Service Station Attendants Balk Plant and GarageEmployees Local Union No. 982 (AFL)'-__________________34Votes cast for Petroleum Workers Union of Wisconsin, A. U A 3_40Votes cast against participating unions_______________________6Challenged ballots------------------------------------------3Void ballots------------------------------------------------0No objections to the conduct of the election were filed with the Re-gional Director within the time provided for by the Rules and Regula-tions of the Board.March 4, 1944, the Regional Director issued and served upon allparties his Report on Challenges in which he considered the challengesand recommended that the challenge be sustained against one ballotand overruled as to the other two and that the said two ballots be154 N. L R B. 1164.Herein called the AFL.3Herein calledthe AUA.55 N. LR. B., No 81.434 WADHAM'S DIVISION OF SOCONY-VACUUM OIL COMPANY 435opened and counted.No exceptions to the Report on Challenges werefiled.Upon the entire record in the case the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTIt appears from the investigation of the Regional Director thatHarold Zarbawho was challenged by the AUA, was discharged forcause subsequent to the issuance of the Decision and Direction ofElection herein and was not rehired or reinstated prior to the date ofthe election.All parties have agreed that he was not eligible to voteand that his ballot should not be counted.We agree with the RegionalDirector and with the parties that Harold Zarba was not entitled tovote.Edna Bensonwas challenged by the AUA on the ground thatshe is a clerical employee;Alfred Wiesehoeferwas challenged by theAFL on the basis that he is a supervisor. The Regional Directorupon investigation found, and all parties agree, that both Benson andWiesehoefer are production employees who were entitled to vote inthe election.We so find.Since the results of the election may depend upon the counting ofthese two challenged ballots, we shall direct that they be opened andcounted.DIRECTIONOBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 10, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wadham's Divi-sion of Socony-Vacuum Oil Company, Milwaukee, Wisconsin, theRegional Director for the Thirteenth Region shall pursuant to theRules and Regulations of the Board set forth above, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, withinten (10) days from the date of this Direction open and count the bal-lots of Edna Benson and Alfred Wiesehoefer, and thereafter prepareand serve on the parties in this proceeding a Report embodying thereinhis findings and his recommendations as to the results of the ballot.CHAIRMAN MILLTS took no part in the consideration of the aboveSupplemental Decision and Direction.